The Honorable Ode Maddox State Representative P.O. Box 128 Oden, AR 71961
Dear Representative Maddox:
This is in response to your request for an opinion on whether a sheriff may retire with ten years of service at the age of 52 under Act 966 of 1989.
Act 966 of 1989 amended A.C.A. § 24-3-102(9)(C) (1987) to provide that 52 years is the minimum retirement age for sheriffs with a minimum of ten years of actual service as a sheriff. Accordingly, it is my opinion that after the effective date of Act 966 a sheriff with ten years of service as a sheriff may retire at the age of 52.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely,
Winston Bryant Attorney General